Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         DETAILED ACTION
                                                          REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited residual amount of 2,6-dimethylphenol of claim 17 is confusing since the 2,6-dimethylphenol is one of a dihydric phenol having a formula of claim 1.  Thus, it is unclear whether such residual amount is a result of utilizing the 2,6-dimethylphenol as a mandatory reactant or a result obtained from without the 2,6-dimethylphenol.  Although claim 17 recited “residual”, the 2,6-dimethylphenol can be impurities in other dihydric phenol used.   Note that the recited 50 ppm or less encompass 0 ppm and thus a copolymer without utilizing the 2,6-dimethylphenol would be expected to yield no residual 2,6-dimethylphenol.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, 
The tertiary amine of claim 19 would lack antecedent basis in claim 8 in which a tertiary monoamine is recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2006/0160982 A1) in view of Carrillo et al. (US 2007/0135609 A1).
Ishii et al. teach an oxidatively copolymerized bifunctional phenylene ether oligomer having no amine adduct from a monohydric phenol and a dihydric phenol in the presence of a copper-containing catalyst, a tertiary amine (n-butyldimethylamine) and a secondary amine (N’N’-di-t-butylethylenediamine) in [0008-0010] and examples 1-10 in which utilization of 2,6-dimethylphenol as the monohydric phenol is further taught.
Ishii et al. teach that presence of amine interrupts the reaction or decrease the stability of the functional groups in [0006].  Although Ishii et al. teach the oligomer such as one having Mn of 900 and Mw of 1,420 in example 1, it would meet the instant  examples 1-10 taught by Ishii et al. would be expected to have the recited limitations of claims 6, 7, and 11.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Ishii et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
 Ishii et al. further teach that utilization of the PPE with the epoxy resin or cyanate resin for molding is well-known in the art in [0002-0004] meeting claims 13-15 and 20.
The instant invention further recites a dihydric phenol having Y linking group over the dihydric phenol of Ishii et al.
Carrillo et al. teach poly(arylene ether) copolymers comprising the instant  dihydric phenol having Y linking group in [0010] in which a structure without the Y linking group is also taught (i.e., z = 0).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the functionally equivalent dihydric phenol having Y linking group taught by Carrillo et al. in Ishii et al. as the dihydric phenol since utilization of the dihydric phenol having Y linking group or no Y linking group for obtaining the poly(arylene ether) copolymers is well-known as taught by Carrillo et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The above claims are directed to the poly(arylene ether) copolymers, composition and articles thereof and thus the recited catalyst of claims 4 and 5 would have little probative value since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Further as to the recited 2,2-bis(3,5-dimethyl-4-hydroxyphenyl)propane of claim 2 and 0.5 to 1.5 wt;% of units derived from 3,3’,5,5’-tetramethyl-4.4’-biphenol of claim 11, Ishii et al. further teach that an amount of unreacted diol is 1.1 wt.% in example 3 and thus utilization of the functionally equivalent dihydric phenol such as 2,2-bis(3,5-dimethyl-4-hydroxyphenyl)propane taught by [0014] and 3,3’,5,5’-tetramethyl-4.4’-biphenol taught by [0062] of Carrillo et al. in the example 3 of Ishii et al. would be obvious and would be expected to yield a similar amount of diol.
Further as to the recited amounts of (di)amines of a method claim 8, Ishii et al. teach utilization of about 0.30 wt.% of a secondary alkylene diamine (i.e., N,N’-di-t-butylethylenediamine) and about 9.24 wt.% of a tertiary monoamine (i.e , n-butyldimethylamine) in the example 1 which would meet the method claim 8.
Further as to 0.05-0.15 wt.% of di-n-butylamine for a polymerization of claim 9 and up to 3 wt.% of the tertiary amine [sic] of claim 19, Ishii et al. teach various amounts of amines encompassing the instant amount in [0016] and thus the recited 0.05-0.15 
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Regarding the list of the amines in the [0016], a prior art reference’s teaching, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list. See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any specific formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).

s 1-9, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrillo et al. (US 2007/0135609 A1 or equivalent US 7,541,421) in view of Ishii et al. (US 2006/0160982 A1).
Rejection is maintained for reasons of the record with the following responses.
Carrillo et al. teach utilization of about 0.17 wt.% of DBEDA in Ex. 1 and thus the recited 0.18 wt.% of claim 8 would have been obvious modification to one skilled in the art since Carrillo et al. teach employing various amounts of the amines in [0034].  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further as to 0.05-0.15 wt.% of di-n-butylamine for a polymerization of claim 9, Ishii et al. teach various amounts of amines encompassing the instant amount in [0016] and thus the recited 0.05-0.15 wt.% of di-n-butylamine would have been obvious to one skilled in the art.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Applicant asserts unexpected results of a low amount of incorporated DBA and unreacted TMBPA and 2.6-Xylenol by presenting combined tables 2 and 3.

 Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

			       CLAIM OBJECTION
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Ishii et al. (US 2006/0160982 A1) teach 0.1% (1000 ppm) of unreacted 2,6-dimethylphenol in example 1 and less than 0.1% (less than 1000 ppm) of unreacted 2,6-dimethylphenol in example 3 and thus the recited “less than 150 ppm” of claim 18 would not be considered obvious.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 15, 2022                                               /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762